United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1951
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Minnesota.
                                          *
Sheila Jean Robinson,                     *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: January 5, 2001

                                    Filed: January 10, 2001
                                     ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Sheila Jean Robinson appeals the sentence imposed by the district court
following revocation of Robinson's supervised release. Robinson contends the district
court committed error in failing to give her advance notice of its intent to depart upward
from the 5-to-11-month revocation imprisonment range recommended under Chapter
7 of the Guidelines, to a revocation sentence of 12 months imprisonment and 2 years
supervised release. This argument is foreclosed by the holdings of this court. See
United States v. Shaw, 180 F.3d 920, 922 (8th Cir. 1999) (per curiam) (Chapter 7
Guidelines serve non-binding, advisory role; thus, revocation sentence which exceeds
suggested range "is not an 'upward departure' because there is no binding guideline
from which to depart").

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-